UNITED STATES DISTRICT COURT
EASTERN      DISTRICT OF NEW YORK
_______,.._______________________ X

CANON U.S.A., INC.,                              :    Cate No. 2:19-ev-O3339-SJP-AXT        FILED
                                                                                            CLERK
                       Plaintiff1                     BCFCase                    2:07 pm, Jul 17, 2019
                                                 !
               • apinst-                                                            U.S. DISTRICT COURT
                                                                               EASTERN DISTRICT OF NEW YORK
HA WORTH, INC.,                                                                     LONG ISLAND OFFICE
                       Dcftrt dan t.
------------------•w-----•----·---               X
               IT lS HBRBBY STIPULATED AND AORSED by and between Plaintiff

Canon U.S.A., Inc. and Defendant Haworth, Inc. that; (l) pursuant to Ruic

4 l(a)(l)(A)(ii) of the Federal Rules of Civil Procedure, .Plaintiff hereby withdraws

without prejudice the fllird Cause of Action in its Compfoint With Jury Dem11nd, dated

June S, 2019 (the "Complaint"); and (2) Defendant's time to respond to the Complaint is

hereby extended from July 17, 2019 to and including July 26, 20.19 .

Dated; July 16, 2019

DORSEY & WHITI\"EY LLP                        FRIEDMAN & WITTENSTEIN
                                              A Professional Corporation

                                                       1t              /~
                                              By:    -l~l1-~£- ----- _----
                                                      Stuart l. Friedman
                                                      sfrfewnan@friedman'.vittcnstcin.eom

5 l Wcat 52nd Street                          S99 Li;xinaton Avenue
New York, New York 100 t 9                    New York, New York 10022
{212) 415-9200                                (212) 750-8700

Attorneys/or PlaintiflCanon U.S.A., Inc.      Attorneys/or Defendant Haworth. Inc:

       SO ORDERED this       j 7 ~ day of __ ~-L~-             _ -:' 20l'!J
                                                      s/ Sandra J. Feuerstein
                                                                          U.S.D.J.
                                                              ,i    Ct./A e,,,-skt·,,,
